Name: Commission Regulation (EEC) No 3903/86 of 22 December 1986 amending Regulation (EEC) No 2730/79 laying down common detailed rules for the application of the system of export refunds on agricultural products and Regulation (EEC) No 798/80 laying down general rules on the advance payment of export refunds and positive monetary compensatory amounts in respect of agricultural products
 Type: Regulation
 Subject Matter: trade;  transport policy;  trade policy;  agricultural activity;  agricultural policy;  marketing
 Date Published: nan

 23 . 12. 86 No L 364/13Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3903/86 of 22 December 1986 amending Regulation (EEC) No 2730/79 laying down common detailed rules for the application of the system of export refunds on agricultural products and Regulation (EEC) No 798/80 laying down general rules on the advance payment of export refunds and positive monetary compensatory amounts in respect of agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Articles 16 (6) and 24 thereof, and the corresponding provisions in the other Regulations on the common organization of the markets in agricultural products, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular the second subparagraph of Article 8 (2) and Article 8 (3) thereof, and the corresponding provisions of Council Regulations 142/67/EEC (colza, rape and sunflower seeds) (4), 171 / 67/EEC (olive oil) 0, (EEC) No 766/68 (sugar) (% (EEC) No 876/68 (milk and milk products) Q, (EEC) No 885/68 (beef/veal) (8), (EEC) No 2518/69 (fruit and vegetables) (9), (EEC) No 326/71 (raw tobacco) (10), (EEC) No 2743/75 (cereal-based compound feedingstuffs) ("), (EEC) No 2744/75 (products processed from cereals and from rice) (12), (EEC) No 2768/75 (pigmeat) (13), (EEC) No 2774/75 (eggs) (14), (EEC) No 2779/75 (poultrymeat) (,5), (EEC) No 110/76 (fishery products) (1S), (EEC) No 1431 /76 (rice)(17), (EEC) No 519/77 (products processed from fruit and vegetables) ( I8) and (EEC) No 345/79 (wine)(19), Whereas the first subparagraph of Article 9 ( 1 ) of Commission Regulation (EEC) No 2730/79 (20), as last amended by Regulation (EEC) No 2108/86 (21), lays down that the export refund is to be paid only upon proof being furnished that the product in question has actually left the geographical territory of the Community unaltered ; Whereas, in order to avoid these provisions being applied in a divergent manner in the Community, it should be clearly stated that repackaging of products in bulk does not affect entitlement to the refund for the products in question where it does not result ina change of nomencla ­ ture ; whereas Regulation (EEC) No 2730/79 and Commission Regulation (EEC) No 798/80 (M), as last amended by Regulation (EEC) No 3445/85 ("), should therefore be amended accordingly ; Whereas Article 23 of Regulation (EEC) No 2730/79 lays down that exporters may be exempted from furnishing ' proof that agricultural products have reached their desti ­ nation where the refund does not exceed certain levels ; whereas the purpose of this provision is to simplify the administrative work involved in the submission of the proof referred to in Article 20 of Regulation (EEC) No 2730/79 ; whereas experience in recent years has shown, however, that Article 23 has only been able to be applied to a very small percentage of the agricultural exports that gave rise to refunds ; whereas, in order truly to facilitate the work of the competent authorities and traders concerned, the amounts in question should be doubled ; Whereas it no longer seems appropriate to maintain the specific measures for products processed from fruit and vegetables ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the Management Committees concerned, HAS ADOPTED THIS REGULATION ') OJ No L 281 , 1 . 11 . 1975, p. 1 . 2) OJ No L 139, 24. 5. 1986, p. 29 . 3) OJ No L 281 , 1 . 11 . 1975, p. 78 . 4) OJ No L 125, 26. 6. 1967, p. 2461 /67. Ã  OJ No L 130, 28 . 6. 1967, p. 2600/67. ^ OJ No L 143, 25. 6. 1968, p . 6. o OJ No L 155, 3 . 7. 1968, p. 1 . 8) OJ No L 156, 4. 7. 1968 , p. 2. 9) OJ No L 318, 18 . 12. 1969, p . 17. 10) OJ No L 39, 17. 2. 1971 , p. 1 . ") OJ No L 281 , 1 . 11 . 1975, p. 60 . ,2) OJ No L 281 , 1 . 11 . 1975, p. 65. 13) OJ No L 282, 1 . 11 . 1975, p. 39 . u) OJ No L 282, 1 . 11 . 1975, p. 68 . 1S) OJ No L 282, 1 . 11 . 1975, p. 90 . *0 OJ No L 20, 28 . 1 . 1976, p. 48 . ,7) OJ No L 166, 25. 6. 1976, p. 36. 18) OJ No L 73, 21 . 3 . 1977, p. 24. ") OJ No L 54, 5. 3 . 1979, p. 69 . M) OJ No L 317, 12. 12. 1979, p . 1 . 21) OJ No L 182, 5. 7. 1986, p. 9. Article 1 1 . The following subparagraph is hereby inserted after the second subparagraph of Article 9 (1 ) of Regulation (EEC) No 2730/79 and added to Article 1 1 (3) of Regula ­ tion (EEC) No 798/80 : H OJ No L 87, 1 . 4. 1980, p. 42. H OJ No L 328, 7. 12. 1985, p. 13 . No L 364/ 14 Official Journal of the European Communities 23 . 12. 86 'The same shall hold true as regards repackaging, provided that such repackaging does not result in a change in the nomenclature of the Common Customs Tariff or in the nomenclature used for refunds or for other export amounts . Such repackaging may only be carried out after prior notification to and in agreement with the customs authorities.' 2 . * Article 23 of Regulation (EEC) No 2730/79 is hereby replaced by the following : 'Article 23 1 . Member States may exempt the exporter from furnishing the proof required under Article 20 other than the transport document, where the transaction concerned offers adequate assurances that the products in question will reach their destination and is the subject of an export declaration giving entitlement to a refund not exceeding : (a) 1 000 ECU in the case of products specified in Article 1 (2) (c) of Regulation 1 36/66/EEC ; (b) 1 000 ECU in the case of products other than those referred to in (a) if the non-member country of destination lies within Europe ; (c) 5 000 ECU in the case of products other than those referred to in (a), if the non-member country of destination lies outside Europe. 2. For the purposes of paragraph 1 , any monetary compensatory amounts, including the monetary coef ­ ficient, or accession compensatory amounts shall not be taken into account.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to payments still outstanding at the time of entry into force of this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1986. For the Commission Frans ANDRIESSEN Vice-President